Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com April 8, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Euro Solar Parks, Inc. Ho-Ho-Kus, New Jersey To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A, Amendment No. 4, Registration Statement under the Securities Act of 1933, filed by Euro Solar Parks, Inc. of our report dated March 13, 2010, relating to the financial statements of Euro Solar Parks, Inc., a Nevada Corporation, as of and for the periods ending December 31, 2009 and 2008 and for the period from October 21, 2008 (inception) to December 31, 2009 and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, MI
